Liberto, Inc. Lot 7B Blk 7 Emerald St., Gold Riverville Subd. Burgos, Montalban, Rizal, the Philippines February 2, 2011 Via EDGAR United States Securities and Exchange Commission treet, N.E. Mailstop 3561 Washington D.C., 20549-4628 Attention:Sirimal R. Mukerjee Re:Liberto, Inc. Post Effective Amendment No. 5 to Registration Statement on Form S-1 Filed January 24, 2011 File No.: 333-148775 Dear Mr. Mukerjee: I write on behalf of Liberto, Inc., (the “Company”) in response to Staff’s letter of January 28, 2011, by Anne Nguyen Parker, Branch Chief, Legal Division of the United States Securities and Exchange Commission (the “Commission”) regarding the above-referenced Amendment to Post Effective Amendment No. 5 on Form S-1, filed January 24, 2011, (the Comment Letter”). Paragraph numbering used for each response corresponds to the numbering used in the Comment letter. post effective amendment no. 5 to registration statement on form s-1 exhibit 23.1 1. please advise your independent accountant to revise its consent to refer to the correct date of the audit report In response to this comment, the independent accountant has revised its consent. Sincerely, /s/ Rosielyn S. Baclig Rosielyn S. Baclig
